[Cite as State ex rel. Smith v. Calabrese, 2014-Ohio-2069.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 101189



                             STATE OF OHIO, EX REL.
                                RICHARD SMITH

                                                                RELATOR

                                                       vs.

              CUYAHOGA COUNTY COMMON PLEAS
                 JUDGE DEENA R. CALABRESE
                                                                RESPONDENT




                                            JUDGMENT:
                                            WRIT DENIED


                                            Writ of Mandamus
                                            Motion No. 474270
                                            Order No. 474517

        RELEASE DATE: May 9, 2014
FOR RELATOR

Richard Smith, pro se
#550-616, Grafton Correctional Institution
2500 South Avon-Belden Road
Grafton, Ohio 44044


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor

By: James E. Moss
Assistant County Prosecutor
9th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
EILEEN T. GALLAGHER, J.:

      {¶1} Richard Smith has filed a complaint for a writ of mandamus. Smith seeks an

order from this court that requires Judge Deena Calabrese to render a ruling with regard

to a “motion to correct illegal sentence” filed in State v. Smith, Cuyahoga C.P. No.

CR-05-469680-A. For the following reasons, we decline to issue a writ of mandamus on

behalf of Smith.

      {¶2} Smith’s request for a writ of mandamus is moot.            Attached to Judge

Calabrese’s motion for summary judgment is a copy of a journal entry, journalized on

April 8, 2014, which demonstrates that a ruling has been rendered with regard to the

“motion to correct illegal sentence.” Thus, Smith is not entitled to a writ of mandamus.

State ex rel. Jerninghan v. Cuyahoga Cty. Court of Common Pleas, 74 Ohio St. 3d 278,

658 N.E.2d 723 (1996); State ex rel. Gantt v. Coleman, 6 Ohio St. 3d 5, 450 N.E.2d 1163

(1983).

      {¶3} Accordingly, we grant Judge Calabrese’s motion for summary judgment.

Costs to Judge Calabrese. Costs waived. The court directs the clerk of court to serve all

parties with notice of this judgment and its date of entry upon the journal as required by

Civ.R. 58(B).

      {¶4} Writ denied.



EILEEN T. GALLAGHER, JUDGE

MARY J. BOYLE, A.J., and
PATRICIA ANN BLACKMON, J., CONCUR
#101189 - State Ex. Rel., Richard Smith v. Cuyahoga County Common Pleas Judge
Deena R. Calabrese